DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
U.S.C 101 Rejection
Applicant argues:  At least the above emphasized features of amended Claim 1 solve a problem of a data analysis system and provide a specific manner of providing high accuracy, effective and easy analysis of data related to documents in which specified events or ideas from among a large amount of unknown data. According to amended Claim 1, the claimed data analysis system includes based on the element score of the training data to which the classification information is provided by a user, calculating a partial score of unknown data to which the classification information is not provided. The partial score of the unknown data indicates the possibility that each piece of the partial unknown data relates to specific ideas or events. Furthermore, the data analysis system integrates a specific selected number of the scores calculated for each piece of the partial unknown data on a document basis and evaluates the usability of the entire document as the document relates to specific ideas or events based on the integrated scores and notifies the user a result of the evaluation (see e.g., paragraph [0025] of the U.S. Patent Application Publication). Further, the data analysis system can calculate the score in consideration of the correlation between the data elements (co-occurrence between the first data element and the second data element), so that the unknown data related to the training data can be extracted with higher accuracy (see e.g., paragraph [0050] of the U.S. Patent Application Publication). 
Therefore, Applicant submits that amended Claim 1 is directed to an improvement in a computer-related technology and information analysis field for providing a specific data analysis 
ATTORNEY DOCKET NO. 4103.1020BS 14U.S. App. No. 15/548,887system for advantageously providing highly accurate analysis results and improving user friendliness of the comprehensive analysis system (see paragraphs [0014], [0062]-[0070], [0082], and [0118], and FIGS. 4 and 5 of the U.S. Patent Application Publication).
 
Examiner response: Examiner respectfully disagrees. The claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception. See the updated 101 rejection below.

U.S.C 103 Rejection
Applicant argues: In the rejection of previously presented Claim 1, the Office Action, at pages 19 to 20, alleges that Chatterjee, at paragraphs [0060] to [0065] and [0137] to [0146], teaches "based on the plurality of element scores, calculates a plurality of partial scores each indicating strength of a relation between the piece of partial unknown data and the classification information." 
Applicant respectfully disagrees. 
Chatterjee, at paragraphs [0060] to [0065], describes how to sum up multiple piece scores, given by multiple people, to form a single score. For example, paragraph [0060] of Chatterjee states, "Estimates of overall score can be made by taking all the human tester's measurements of an item and aggregating the results to single value," and paragraph [0061] of Chatterjee states "Some common ways to combine the array of scores for a single piece are described below." Further, Chatterjee, at paragraphs [0137] to [0146], describes adding up the piece scores as summed up in the aforementioned manner to calculate final scores of items including multiple pieces. For example, paragraph [0126] of Chatterjee states "Items comprise one or more pieces. The piece scores are accumulated to form a final item score." That is, Chatterjee describes based on multiple scores of the piece given by people, calculating a final score of the piece (as well as the items including the pieces). Nowhere in Chatterjee is there any descriptions or suggestions of calculating scores of pieces included in items with no scores being given by people, on the basis of scores of pieces included in items with scores being given by people. Therefore, Chatterjee fails to teach or suggest "based on the plurality of element scores, calculates a plurality of partial scores of the unknown data to which the classification information is not provided, each of the plurality of partial scores indicating strength of a relation between the piece of partial unknown data and the classification information," as recited in amended Claim 1. 

Examiner response: Examiner respectfully disagrees. Examiner notes that the claims do not require scores to not be provided by a human. The claims only that the unknown data does not have classification information provided while the training data does.  There are piece level items where the classification (i.e. classification information) is known and assigned by a human user (para 0042] Each item the engine processes (a review, a tweet, comment etc.) provides 0 or more classifiable pieces of information from a sentiment measurement perspective. Each of these pieces is a scorable item. Each of the score items tells something about sentiment and about specific objects where an object can be a product, a brand, a person, etc. If human scoring is the starting point, it is feasible to reach agreement on how to score sentiment and categories.). The piece level scores reads on “the plurality of element scores”. Then we have item level scores. Item level scores reads on “partial scores”. For items, the classification information is not yet known, instead the system discovers the classification information by aggregating the piece level scores. Therefore, Chatterjee discloses calculating “a plurality of partial scores” (i.e. item level scores) “based on the plurality of element scores” (i.e. piece level scores). Furthermore, the streaming data is “unknown data” which is parsed (i.e. divided) (para [0041] The sentiment analysis engine 24 is configured to parse and scan the writer's text and scores the attribution of emotional statements (sentiment) to specific items.) into items (para [0091] The sentiment scoring engine takes each Item, and parses the text into pieces. Generally there are three types of scoring exercises: [0092] Human Audit--a single person will score some items in a stream for spot checking.). Essentially, the hierarchy goes pieces -> items ->streams (para [0046] Piece Level.fwdarw.Item Level.fwdarw.Stream level scoring.). Since Chatterjee teaches the claimed integrated score, it naturally follows that Chatterjee further teaches "determines and notifies the user usability of entire unknown data based on the integrated score," as recited in amended Claim 1 (para [0094] Engine Output--the Sentiment engine examines text and outputs scores at both the category and aggregated levels.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, 4 and 5 recite the limitation “sets training data to which classification information is provided by a user, the classification information indicating presence or absence of a relation between one specified event and the training data; extracts data elements from the training data”. It is unclear what the training data is being set to. For examination purposes, the limitation will be interpreted as the training data being set to the classification information. Claim 3 is a dependent claim and does not cure the deficiencies and is rejected for the same reasons.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of 2019 PEG for more details of the analysis.
Step 1
According to the first part of the analysis, in the instant case, claims 1 and 3 are directed to a system comprising at least a processor, claim 4 is directed to a method, and claim 5 is directed to a non-transitory computer-readable storage medium. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as 
Claim 1 recites:
Step 2A, Prong 1:
“sets training data to which classification information is provided by a user, the classification information indicating presence or absence of a relation between one specified event and the training data” (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can assign values to training data with the help of paper and pencil.)
“extracts data elements from the training data” (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A make an observation and obtain information from training data.)
calculates a plurality of element scores of the training data to which the classification information is provided, each of the plurality of element scores indicating strength of a relation between a-the data elements included in the training data and the classification information, wherein the data elements include a first data element and a second data element, and the plurality of element scores are calculated in consideration of co-occurrence between the first data element and the second data element;  (Save for the recitation of generic computer equipment (“system”, “processor”), this step is directed towards a 
divides unknown data, which is a target of the data analysis and to which the classification information is not provided, into a plurality of parts, each of which includes the data elements, and sets each of the plurality of parts as a piece of partial unknown data (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can partition data into parts with the help of paper and pencil.)
 ATTORNEY DOCKET NO. 4103.1020BS3U.S. App. No. 15/548,887 based on the plurality of element scores, calculates a plurality of partial scores of the unknown data to which the classification information is not provided, each of the plurality of partial scores indicating strength of a relation between the piece of partial unknown data and the classification information, each of the plurality of partial scores indicating a value and a larger value of each of the plurality of partial scores indicating an increase in the strength of the relation between corresponding one of the pieces of partial unknown data and the classification information  (Save for the recitation of generic computer equipment (“system”, “processor”), this step is directed towards a mathematical concept.); 
selects a specified number of the pieces of partial unknown data in descending order of the values of the plurality of partial scores (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can select a number of partial data in descending 
adds up corresponding plurality of partial scores of the specified number of the selected pieces of partial unknown data to calculate an integrated score (Save for the recitation of generic computer equipment (“system”, “processor”), this step is directed towards a mathematical concept.)
determines…the user usability of entire unknown data related to the specified event based on the integrated score. (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human determine the usability of unknown data.)
Step 2A, Prong 2
“A data analysis system comprising a processor for data analysis and causing the processor to execute a data analysis program to analyze data, wherein the processor” (The system and processor are understood to be generic computer equipment.).
“notifies the user usability of entire unknown data related to the specified event based on the integrated score” (This step is a post-solution activity).
Step 2B
“A data analysis system comprising a processor for data analysis and causing the processor to execute a data analysis program to analyze data, wherein the processor” (The system and processor are understood to be generic computer equipment. See MPEP 2106.05(f).).
“notifies the user usability of entire unknown data related to the specified event based on the integrated score” (This step is a post-solution activity for 
Claim 3 recites:
Step 2A, Prong 1
“wherein the unknown data is document data created according to a specified format including a plurality of paragraph numbers;  and wherein the processor generates the  plurality of  pieces of the  partial unknown data by dividing  the document data on the basis of the items as units.” Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.
Step 2A, Prong 2
The claims does not recite any additional elements not already addressed.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:
Step 2A, Prong 1
 setting training data to which classification information is provided by ae user, the classification information indicating presence or absence of a relation between one specified event and the training data; ATTORNEY DOCKET NO. 4103.1020BS4U.S. App. No. 15/548,887 (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically  A human can assign values to training data with the help of paper and pencil.)
“extracting data elements from the training data” (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A make an observation and obtain information from training data.)
calculating a plurality of element scores of the training data to which the classification information is provided, each of the plurality of element scores indicating strength of a relation between the data elements included in the training data and the classification information, wherein the data elements include a first data element and a second data element, and the plurality of element scores are calculated in consideration of co-occurrence between the first data element and the second data element (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can make a simple calculation indicating relational strength.)
dividing unknown data, which is a target of the data analysis and to which the classification information is not provided, into a plurality of parts, each of which includes the data elements, and setting each of the plurality of parts as a piece of partial unknown data (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can partition data into parts with the help of paper and pencil.)
based on the plurality of element scores, calculating a plurality of partial scores of the unknown data to which the classification information is not provided, each of the plurality of partial scores indicating strength of a relation between the piece of partial unknown data and the classification information, each of the plurality of partial scores indicating a value and a larger value of each of the plurality of partial scores indicating  an increase in the strength of the relation between corresponding one of the pieces of partial unknown data and the classification information (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can make a simple calculation indicating relational strength.) 
selecting a specified number of the pieces of partial unknown data in descending order of the values of the plurality of partial scores (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can select a number of partial data in descending order.)
adding up corresponding plurality of partial scores of the specified number of the selected pieces of partial unknown data to calculate an integrated score (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can add up scores.)
determining…the user usability of entire unknown data related to the specified event based on the integrated score. (“system”, “processor”), this step  A human determine the usability of unknown data.)
Step 2A, Prong 2
“A data analysis method for causing a  processor to execute a data analysis program and analyzing  data on the basis of classification information, the methods comprising  the following  steps executed by the  processor:” (The system and processor are understood to be generic computer equipment. See MPEP 2106.05(f).).
“notifying the user usability of entire unknown data related to the specified event based on the integrated score” (This step is a post-solution activity for displaying data.).
Step 2B
“A data analysis method for causing a  processor to execute a data analysis program and analyzing  data on the basis of classification information, the methods comprising  the following  steps executed by the  processor:” (The system and processor are understood to be generic computer equipment. See MPEP 2106.05(f).).
“notifying the user usability of entire unknown data related to the specified event based on the integrated score”  (This step is a post-solution activity for displaying data. See MPEP 2106.05(g).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites:
Step 2A, Prong 1
sets training data to which classification information is provided by a user, the classification information indicating presence or absence of a relation between one specified event and the training data (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can assign values to training data with the help of paper and pencil.)
“extracts data elements from the training data” (Save for the recitation of generic computer equipment (“system”, “processor”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A make an observation and obtain information from training data.)
calculates a plurality of element scores of the training data to which the classification information is provided, each of the plurality of element scores indicating strength of a relation between the data elements included in the training data and the classification information, wherein the data elements include a first data element and a second data element, and the plurality of element scores are calculated in consideration of co-occurrence between the first data element and the second data element (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can make a simple calculation indicating relational strength.)
divides unknown data, which is a target of the analyzing data and to which the classification information is not provided, into a plurality of parts, each of which includes the data element, and sets each of the plurality of parts as a piece of partial unknown data (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can partition data into parts with the help of paper and pencil.)
 based on the plurality of element scores, calculates a plurality of partial scores of the unknown data to which the classification information is not provided, each of the plurality of partial scores indicating strength of a relation between the piece of partial unknown data and the classification information, each of the plurality of partial scores indicating a value ATTORNEY DOCKET NO. 4103.1020BS6U.S. App. No. 15/548,887 and a larger value of each of the plurality of partial scores indicating an increase in the strength of the relation between corresponding one of the pieces of partial unknown data and the classification information (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can make a simple calculation indicating relational strength.)
selects a specified number of the pieces of partial unknown data in descending order of the values of the plurality of partial scores (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can select a number of partial data in descending order.)
adds up corresponding plurality of partial scores of the specified number of the selected pieces of partial unknown data to calculate an integrated score (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can add up scores.)
determines…the user usability of entire unknown data related to the specified event based on the integrated score. (“system”, “processor”), this step  A human determine the usability of unknown data.)
Step 2A, Prong 2
“A  computer-readable storage medium with a  program, the program analyzing data on the basis of classification information and causing  the computer to implement the following  functions that:” (The computer-readable storage medium with a program are understood to be generic computer equipment. See MPEP 2106.05(f).).
“notifies the user usability of entire unknown data related to the specified event based on the integrated score” (This step is a post-solution activity for displaying data.).
Step 2B
“A  computer-readable storage medium with a  program, the program analyzing data on the basis of classification information and causing  the computer to implement the following  functions that:” (The computer-readable storage medium with a program are understood to be generic computer equipment. See MPEP 2106.05(f).).
“notifies the user usability of entire unknown data related to the specified event based on the integrated score”  (This step is a post-solution activity for displaying data. See MPEP 2106.05(g).).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US-20140337257-A1; hereinafter Chatterjee) in view of Fume et al. (US-20140289238-A1).
Regarding Claim 1,
Chatterjee teaches a data analysis system comprising a processor for data analysis and causing the processor to execute a data analysis program to analyze data, wherein the processor: 
sets training data to which classification information is provided by a user, the classification information indicating presence or absence of a relation between one specified event and the training data (para [0052] For human scoring, for example in one embodiment, a scale range between -2 . . . +2 of sentiment is chosen, where a score of -2 represents strong negative sentiment and a score of +2 represents strong positive sentiment, a score of -1 represents moderate to weak negative sentiment, and a score of +1 represents moderate to weak positive sentiment. A score of 0 represents no detectable sentiment, or neutral sentiment. Sometimes it may be difficult, or not possible, to assign a sentiment value. And para [0053] TABLE-US-00001 Single Piece Examples Statement Piece Score Sentiment I love apples. [+2] Strong positive I like apples. [+1] Moderate or weak positive Apples are red. [0] No sentiment* Apples are frabjous. [U] Unknown . . . How to score?** Apples are yummy [M] Mixed and awful. Apples are OK. [0] or [+1] or [U] people will score differently Apples suck. [-2] Strong negative Apples)((*32 ok [X] Not scored*** owrs Apples are better [0] or [+1] or [U] . . . Relative scoring is tricky than oranges. The item/ text, for example “I like apples” is the data. The classification information is the sentiment. The sentiment indicates a presence of absence of a specified event and the data. For example, “Single Piece Examples Statement Piece Score Sentiment I love apples. [+2] Strong positive I like apples.” shows the presence of “a specified event” (strong sentiment) with the “data” (I love apples) and a score of +2. While the text “apples are red”, which is the data, show an absence of a sentiment (specified event) with a score of 0.); 
calculates a plurality of element scores of the training data to which the classification information is provided (para [0041] The sentiment analysis engine 24 is configured to parse and scan the writer's text and scores the attribution of emotional statements (sentiment) to specific items. And para [0042] Each of these pieces is a scorable item. Each of the score items tells something about sentiment and about specific objects where an object can be a product, a brand, a person, etc. If human scoring is the starting point, it is feasible to reach agreement on how to score sentiment and categories. ), each of the plurality of element scores indicating strength of a relation between the data elements included in the training data and the classification information (para [0053]);
divides unknown data (para [0041] The sentiment analysis engine 24 is configured to parse and scan the writer's text and scores the attribution of emotional statements (sentiment) to specific items.), which is a target of the data analysis and to which the classification information is not provided, into a plurality of parts, each of which includes the data elements, and sets each of the plurality of parts as a piece of partial unknown data (para [0091] The sentiment scoring engine takes each Item, and parses the text into pieces. Generally there are three types of scoring exercises: [0092] Human Audit--a single person will score some items in a stream for spot checking.); ATTORNEY DOCKET NO. 4103.1020BS3U.S. App. No. 15/548,887 
based on the plurality of element scores (para [0060-0065] Based on the scores given by multiple human users, a score is determined by using either the mean, median, or mode of scores of each “piece”.), calculates a plurality of partial scores of the unknown data to which the classification information is not provided (para [0137] Piece scores=[2, 2, -1] And para [0138] Item score is: (2+2+-1)/sqrt(3)=3/1.73=1.7), each of the plurality of partial scores indicating strength of a relation between the piece of partial unknown data and the classification information (para [0078] The sentiment analysis engine 24 also groups and scores categories in addition to sentiment. Categories are grouped both by brands plus models and by subject area (e.g., Fruits could have brands of Apples, Oranges, Bananas, and subjects of Taste, Nutrition, Cost). Category scoring does not have an ordinal scale (e.g., there is no -2 . . . +2 scale) for membership of a particular passage of text to a category relative to another category although humans or machines may attribute a particular passage as belonging to one or more categories.), each of the plurality of partial scores indicating a value and a larger value of each of the plurality of partial scores indicating  an increase in the strength of the relation between corresponding one of the pieces of partial unknown data and the classification information (para [0126] Items comprise one or more pieces. The piece scores are accumulated to form a final item score. 
[0127] Multi-piece (item level) examples 
[0128] Apples taste great, but they are too pricey. 
[0129] [+2, -2].rarw.contains both positive and negative sentiment.); 

adds up corresponding plurality of partial scores of the specified number of the selected pieces (para [0110] n=Number of items) of partial unknown data to calculate an integrated score (Fig. 7, element 106; para [0080] In Sentiment Magnitude Scoring, an assumption is made that piece level sentiment is separable and can be aggregated. Such assumption is not made in Mapped Sentiment scoring, which takes grammar components from all of the pieces and uses grammar properties to create a single item level scored. And para [0151-0152] For each source: Aggregate Source Score=A.sub.ss=average (all the item scores for that source) where U, X, M are all scored as 0. 
Combine all the Aggregate Source Scores as follows: 
Final Score(MSSS)=(A.sub.1*W.sub.1+A.sub.2*W.sub.2+ . . . A.sub.n*W.sub.n)/n); and 
determines and notifies the user usability of entire unknown data related to the specified event based on the integrated score (para [0078] In an alternative embodiment, an aggregate scoring metric may be provided as to whether a passage of text belongs to a category, brand, or subject area. Estimates of stability scoring for set membership assignment is provided. In this case, the modality of the category membership is estimated by Total Bin Weighted Histogram Variance. And para [0094] Engine Output--the Sentiment engine examines text and outputs scores at both the category and aggregated levels.).
Chatterjee does not explicitly disclose
… wherein the data elements include a first data element and a second data element, and the plurality of element scores are calculated in consideration of co-occurrence between the first data element and the second data element;
selects a specified number of the pieces of partial unknown data in descending order of the values of the plurality of partial scores; 
However, Fume (US 20140289238 A1) teaches
extracts data elements from the training data (para [0030] The feature extraction unit 101 externally receives a document and extracts, as feature values for the document, character recognition results obtained by a character recognition process carried out on a target character string to be processed which is contained in the document, and position information indicating that the target character string appears in the document.); 
 wherein the data elements include a first data element and a second data element (para [0025] Furthermore, the technique for correction based on a majority vote fails to present appropriate candidates for co-occurring compound words or phrases or a set of words or phrases appearing away from each other within the text.), and the plurality of element scores are calculated in consideration of co-occurrence between the first data element and the second data element (para [0089] Normalized co-occurrence frequencies are pre-calculated to be the scores in each database.);
selects a specified number of the pieces of partial unknown data in descending order of the values of the plurality of partial scores (para [0037] At this time, the relevant character strings are presented in order of decreasing score based on the priorities.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of parsing documents using machine learning models of Chatterjee (para [0009] The combination of machine learning systems with data from human pooled language extraction techniques enables the present system to achieve exceptionally high accuracy of human sentiment measurement and textual categorization of raw text, blog posts, and social media streams.) with the method of parsing documents using machine learning models (para [0067] Furthermore, the reference feature values and the document types may be learned as training data for machine learning. The type determination unit 102 carries out a morphological analysis on text extraction results obtained by applying a handwritten character recognition process on the handwritten characters, to obtain word class information and dependency parsing results.) 
Doing so would allow for extracting data from handwritten text (para [0003] In recent years, hardware and software computing environments have been dramatically improved. In particular, the spread and improved performance of small terminals have contributed to the prevalence of tablet handwriting terminals, which are otherwise impractical due to the insufficiency of throughput and storage capacity of such terminals, and software that mimics the operability of paper and a pencil.).
Regarding Claim 4,
Claim 4 is the method corresponding to the system of claim 1. Claim 4 is substantially similar to claim 1 and is rejected on the same grounds. 
Regarding Claim 5,
Claim 5 is the computer readable storage medium corresponding to the system of claim 1. Claim 5 is substantially similar to claim 5 and is rejected on the same grounds. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US-20140337257-A1; hereinafter Chatterjee) in view of Fume et al. (US-20140289238-A1) and Liu et al. (US-7398196-B1).
Regarding Claim 3,
Chatterjee and Fume teach the data analysis system according to claim 1.
 Chatterjee and Fume do not explicitly disclose
wherein the unknown data is document data created according to a specified format including a plurality of paragraph numbers; and 
by using the paragraph numbers  as units; and 
wherein the processor outputs the plurality of partial scores together with the paragraph numbers to a monitor.
However, Liu (US 7398196 B1) teaches
wherein the unknown data is document data created according to a specified format including a plurality of paragraph numbers (Col. 2 lines 2-4; First, a plurality of documents are parsed, step 101. Then paragraphs are selected from the documents through subsuming relation calculation, step 102.); and 
wherein the processor generates the plurality of pieces of the partial unknown data by dividing the document data by using the paragraph numbers  as units (Col. 2 lines 2-4; First, a plurality of documents are parsed, step 101. Then paragraphs are selected from the documents through subsuming relation calculation, step 102.); and 
wherein the processor outputs the plurality of partial scores together with the paragraph numbers to a monitor (Col. 2 lines 62-64; Then, the paragraphs from the plurality of documents are ranked by their significant scores, step 303.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of extracting data using a machine learning model of Chatterjee (para [0009] The combination of machine learning systems with data from human pooled language extraction techniques enables the present system to achieve exceptionally high accuracy of human sentiment measurement and textual categorization of raw text, blog posts, and social media streams.) with the abs.   A method and apparatus for parsing a plurality of documents, selecting paragraphs from the documents through subsuming relation calculation, and rewriting the selected paragraphs into a summary is disclosed.)
Doing so would allow for improved readability (Col. 3 lines 46-49; Finally, the pronouns (for example, he, she, it, they, etc.) in the paragraphs are replaced with their full entity name antecedents, step 403. Thus, the readability of the output summary is improved.).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US-7398196-B1) – discloses parsing documents into paragraph units.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121